Per Curiam:
No error is alleged as between the original parties to this-judgment. The attempt is to reach one who purchased the real estate of the defendant by virtue of an execution issued on the judgment. The application was to set aside the sheriff’s salé after the deed had been duly acknowledged. No fraud was. established.
Mere inadequacy of price affords no just cause for setting aside a sheriff’s sale. It was not error in the court to modify the order which it had previously made.
Judgment affirmed.